EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 23 July 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Erbey, II; John R. et al. (US 10512713), Erbey, II; John R. et al. (US 10493232) and Erbey, II; John R. et al. (US 10426919) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Claims
Claims 24-30 and 32-61 are allowed. 


Response to Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 19 November 2020 is sufficient to overcome the rejections of claims 24 and 28 based upon Francescatti and Gellman as set forth in the last Office action. 

Reasons for Allowance
All references cited on the IDS filed 11 March 2021 have been considered. 
Foley; Adam J. et al. (US 10449329 B2) lacks a ureteral stent or ureteral catheter, and at most discloses an intermittent catheter designed to drain the bladder (col. 4, lines 1-4, intermittent urinary catheter assembly 20 will be seen to comprise a catheter tube 22).
Tanghoj; Allan et al. (US 20100204682 A1) is likewise limited to an intermittent bladder catheter, and does not teach or suggest a ureteral stent or ureteral catheter. Tanghoj shows that the catheter only extends through the patient’s urethra and not through the ureter (¶ [0065], the first catheter section 62 may be introduced into the urethra of a human). 
Roemer; Frederick D. (US 4957479 A) discloses an indwelling ureteral stent or drainage tube (col. 1, lines 5-12). However, Roemer lacks a negative pressure source and bladder catheter. At most, Roemer describes a passive implant that maintains a lumen within the patient’s ureter (col. 4, lines 24-26, the floppy tip 14 is used to guide the indwelling ureteral stent placement apparatus through the ureter and into the renal pelvis of the kidney). 

Applicant’s arguments filed 19 November 2020 regarding Francescatti; Darius (US 20070219488), Gellman, Barry N. (US 20030181842), Gelfand, Mark et al. (US 20040167415), Luxon; Evan S. et al. (US 20160310711), Williams; Jeffrey B et al. (US 20130197471), Meglin, Allen J. et al. (US 20030191452) and O'Mahony; John J. et al. (US 20070055198) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Francescatti, the closest art of record, lacks a ureteral stent or ureteral catheter. Francescatti also lacks a retention portion comprising first and second coils having first and second diameters. 

Also of record, Gellman was cited as teaching a ureteral stent or ureteral catheter (¶ [0043], FIG. 3A, stent 302). However, Gellman does not provide motivation to be combined with Francescatti’s system according to Applicant’s remarks and Declaration filed 19 November 2020. 
 
Another cited reference, Patel; Samir et al. (US 7766961 B2), discloses a system for treating renal vascular disease. However, Patel does not configure a catheter to enter a bladder or ureter, and instead configures the catheter to enter only portions of the vascular system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781